DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
There is no amendment submitted with this response. See arguments section below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Ramirez et al. (U.S. Publication No. 2020/0234598 A1) hereinafter Ramirez in view of Rothoff et al. (U.S. Publication No. 2016/00334805 A1) hereinafter Rothoff.

Regarding claim 1, Ramirez discloses a platooning system for performing platooning by forming a platoon by electrically connecting a plurality of vehicles arranged in a row to each other, and automatically causing a trailing vehicle positioned behind a lead vehicle of the platoon to follow the lead vehicle, the platooning system comprising [see Figure 2 below - depicts a platooning of vehicles in a row, with a lead vehicle 110A and follower vehicles 110B, 110C, see Paragraph 0030 – discusses that a controller controls the computers of each of the vehicles to provide control operation, see Paragraph 0043 – discusses the computer controls (provides instruction) the vehicle operation to maintain a distance between the next vehicle]:

    PNG
    media_image1.png
    396
    488
    media_image1.png
    Greyscale

Figure 2 of Ramirez

see Paragraph 0029 - discusses that there is a processor in a controller that executes a method, see Paragraph 0057 - discusses the controller designates lead vehicles during an interruption (travelling through an intersection, see Figure 2 below)]; and 

    PNG
    media_image1.png
    396
    488
    media_image1.png
    Greyscale

Figure 2 of Ramirez

a memory to store the program, wherein the program includes a level determination process and a platooning process [see Paragraph 0033 - discusses a memory that stores instructions, see Paragraph 0029 - discusses that the controller has a memory for storing instructions executable by the processor], 
wherein when a plurality of the vehicles formed the platoon is divided into a first vehicle group and a second vehicle group behind the first vehicle group by interrupting a part of an electronic connection [see Paragraph 0057 - discusses a controller designating a second vehicle as the new lead vehicle when a first vehicle enters an intersection (see Paragraph 0048 – discusses the platoon may be interrupted due to a fast changing light and reaction times of the vehicles), the second vehicle has a third vehicle that then follows the second vehicle (leader)].

However, Ramirez fails to disclose wherein the program includes a level determination process, the level determination process is configured to determine a driving support level to be realized by a lead vehicle of the second vehicle group, wherein the platooning process is configured to control the operation of the platooning by the second vehicle group based on the determined driving support level.

Rothoff discloses a memory to store a program, wherein the program includes a level determination process [see Paragraph 0025 - discusses there is a memory with stored instructions for performing operations (see Paragraph 0044 - selecting a vehicle with the most advanced control unit)], a level determination process is configured to determine a driving support level to be realized by a lead vehicle of a second vehicle group [see Paragraph 0044 - discusses that a lead vehicle (second vehicle) may be chosen based on having the most advanced control unit (highest level of autonomy), and see Paragraphs 0045 - discusses that automation levels of the lead vehicles, see Paragraph 0050 - discusses forming the group based on autonomy level], wherein a platooning process is configured to control the operation of the platooning by the second vehicle group based on the determined driving support level [see Paragraph 0058 - discusses the control system of the lead vehicle (second vehicle) controls the control systems of the follower vehicles, the control system of the second vehicle being selected for its autonomy level (see Paragraph 0044)].
Rothoff suggests that by using autonomous vehicles to lead groups can help relieve the driver of driving, also autonomous platooning is efficient for road networks [see Paragraph 0020].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the platoon splitting as taught by Ramirez with selecting a second vehicle to lead based on autonomy level and to control the vehicle group based on the autonomy level as taught by Rothoff in order to relieve the driver of driving and to efficiently travel on road networks [Rothoff, see Paragraph 0020].

Regarding claim 2, Ramirez and Rothoff disclose the invention with respect to claim 1. Rothoff further discloses wherein the platooning process includes a high-grade platooning process [see Paragraph 0044 - discusses that a lead vehicle (second vehicle) may be chosen based on having the most advanced control unit (highest level of autonomy), and see Paragraph 0058 - discusses the advanced control systems of the second vehicle controls the control systems of the follower vehicles], and when the driving support level determined by the level determination process is a high-grade driving support level equal to or higher than a predetermined level, the high-grade platooning process is configured to perform platooning of the second vehicle group by driving support based on the high-grade driving support level [see Paragraph 0058 - discusses the control system of the lead vehicle (second vehicle) controls the control systems of the follower vehicles].
Rothoff suggests that by using autonomous vehicles to lead groups can help relieve the driver of driving, also autonomous platooning is efficient for road networks [see Paragraph 0020].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the platoon splitting as taught by Ramirez with selecting a second vehicle to lead based on a high autonomy level and to control the vehicle group based on the high autonomy level as taught by Rothoff in order to relieve the driver of driving and to efficiently travel on road networks [Rothoff, see Paragraph 0020].

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ramirez in view of Rothoff further in view of Jammoussi et al. (U.S. Publication No. 2018/0237012 A1) hereinafter Jammoussi.

Regarding claim 3, Ramirez and Rothoff disclose the invention with respect to claim 2. 
However, the combination of Ramirez and Rothoff fails to disclose wherein the high-grade platooning process includes an evacuation traveling process, and when a position of the second vehicle group belongs to a driving support feasible area corresponding to the high-grade driving support level, the evacuation traveling process is configured to move the second vehicle group to a predetermined safety zone included in the driving support feasible area by the driving support.

Jammoussi discloses wherein the high-grade platooning process includes an evacuation traveling process, and when a position of the second vehicle group belongs to a driving support feasible area corresponding to the high-grade driving support level, the evacuation traveling process is configured to move the second vehicle group to a predetermined safety zone included in the driving support feasible area by the driving support [see Paragraph 0070 - discusses selecting a new leader vehicle and repeating the steps discussed in Paragraphs 0065-0066, and see Paragraph 0065 - discusses evaluating present location information of an autonomous second vehicle and comparing the information to a predetermined destination, the second vehicle stops following the lead vehicle in a second group when its determined that the second vehicle is near the predetermined destination area (within a distance) (driving support feasible area), once the second vehicle is in the predetermined destination area the vehicle parks (predetermine safety zone)].
Jammoussi suggests that by selecting new leader vehicles (switching) to autonomously tow vehicles to a destination expeditiously assists vehicles in getting to a destination [see Paragraph 0028].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the second vehicle group as taught by Ramirez and Rothoff with leading to a predetermined destination as taught by Jammoussi in order to expeditiously assists vehicles in getting to a destination [Jammoussi, see Paragraph 0028].

Regarding claim 4, Ramirez and Rothoff disclose the invention with respect to claim 2. 
However, the combination of Ramirez and Rothoff fails to disclose wherein the high-grade platooning process includes an automatic stopping process, and when a position of the second vehicle group does not belong to a driving support feasible area corresponding to the high-grade driving support level, the automatic stopping process is configured to stop the second vehicle group by the driving support.

Jammoussi discloses wherein the high-grade platooning process includes an automatic stopping process, and when a position of the second vehicle group does not belong to a driving support feasible area corresponding to the high-grade driving support level, the automatic stopping process is configured to stop the second vehicle group by the driving support [see Paragraph 0064 and see Figure 4 below - discusses selecting a new leader vehicle (second vehicle) to follow 460F, following the new leader vehicle (second vehicle) 440, and when an abnormality occurs 450A the second vehicle slows down and parks (stops) without reaching the destination (outside of the destination area)].

    PNG
    media_image2.png
    646
    515
    media_image2.png
    Greyscale

Figure 4 of Jammoussi

Jammoussi suggests that stopping the vehicle reduces harm to the vehicle user and vehicle when abnormalities occur [see Paragraphs 0058-0060].
  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the second vehicle group as taught by Ramirez and Rothoff with stopping before a destination as taught by Jammoussi in order to reduces harm to the vehicle user and vehicles when an abnormality occurs [Jammoussi, see Paragraphs 0058-0060].

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ramirez in view of Rothoff further in view of Kutila et al. (WIPO Publication No. 2018/035145 A1) hereinafter Kutila.

Regarding claim 5, Ramirez and Rothoff disclose the invention with respect to claim 2. 
However, the combination of Ramirez and Rothoff fails to disclose wherein the platooning process includes an information transmission process, and when the driving support level determined by the level determination process is a low-grade driving support level equal to or lower than the predetermined level, the information transmission process is configured to transmit information of the lead vehicle of the second vehicle group to an external device.

Kutila discloses wherein the platooning process includes an information transmission process, and when the driving support level determined by the level determination process is a low-grade driving support level equal to or lower than the predetermined level [see Paragraph 0033 - discusses a driver availability look up table, that determines whether a vehicle should be the lead vehicle based on a driver being present, and see Paragraph 0053 - determines a driver of a vehicle to be a lead vehicle, and see Paragraph 0055 - discusses determining a driver by ranking based on qualities], the information transmission process is configured to transmit information of the lead vehicle of the second vehicle group to an external device [see Figure 4 below and see Paragraph 0043 - discusses exchanging information between vehicles and a service station (external device), see Paragraph 0029 – discusses the service station can receive information (messages) regarding platoon configuration changes (see Paragraphs 0053-0055 - selecting a lead vehicle with a driver that is available)].

    PNG
    media_image3.png
    426
    798
    media_image3.png
    Greyscale

Figure 4 of Kutila

Kutila suggests that current systems do not account for driver availability [see Paragraph 0027] and determining human support and selecting human drivers to lead groups can overcome abnormal traffic situations [see Paragraph 0005]. Further, Kutila suggests messages sent to the service station is for maintaining autonomous platooning operations [see Paragraph 0029].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Ramirez and Rothoff with determining a low grade driving support and sending information from the vehicle to the external device when it is determined there is a low grade driving support as taught by Kutila in order to overcome abnormal traffic situations using driver support [Kutila, see Paragraph 0005] and to maintain autonomous platooning operations [Kutila, see Paragraph 0029].

Ramirez and Rothoff disclose the invention with respect to claim 2. 
However, the combination of Ramirez and Rothoff fails to disclose wherein the platooning process includes a driver information acquisition process for acquiring driver information indicating whether or not a driver is on board the lead vehicle of the second vehicle group, and a low-grade platooning process for controlling the operation of the platooning of the second vehicle group based on the driver information when the driving support level determined by the level determination process is a low-grade driving support level lower than the predetermined level.
Kutila discloses wherein the platooning process includes a driver information acquisition process for acquiring driver information indicating whether or not a driver is on board the lead vehicle of the second vehicle group [see Paragraph 0033 - discusses a driver availability look up table, that determines whether a vehicle should be the lead vehicle based on driver being present], and a low-grade platooning process for controlling the operation of the platooning of the second vehicle group based on the driver information when the driving support level determined by the level determination process is a low-grade driving support level lower than the predetermined level [see Paragraph 0053 - discusses having a driver take over control of a platoon based on the driver availability, and see Paragraph 0055 - discusses determining a driver by ranking based on qualities].
Kutila suggests that current systems do not account for driver availability [see Paragraph 0027] and determining human support and selecting human drivers to lead groups can overcome abnormal traffic situations [see Paragraph 0005].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Ramirez and Rothoff with acquiring information of a driver and controlling the operation of the platoon based on the driver information as taught by Kutila in order to overcome abnormal traffic situations using driver support [Kutila, see Paragraph 0027 and see Paragraph 0005].

Regarding claim 7, Ramirez, Rothoff, and Kutila disclose the invention with respect to claim 6. Kutila further discloses wherein the low-grade platooning process includes an information transmission process [see Figure 4 below and see Paragraph 0043 - discusses exchanging information between vehicles and a service station (external device)], and when a driver is not on board the lead vehicle of the second vehicle group [see Paragraph 0033 - discusses a driver availability look up table, that determines whether a vehicle should be the lead vehicle based on driver being present], the information transmission process is configured to transmit information of the lead vehicle of the second vehicle group including the driving support level and the driver information to an external device [see Paragraph 0043 - discusses transmitting information between vehicles and a service station (external device), such as the driver availability].

    PNG
    media_image3.png
    426
    798
    media_image3.png
    Greyscale

Figure 4 of Kutila

Kutila suggests that sending messages to the service station is for safety purposes [see Paragraph 0005].
Ramirez and Rothoff with transmitting information of the lead vehicle including driving support and driver information to an external device as taught by Kutila in order to promote safety [Kutila, see Paragraph 0005].

Regarding claim 8, Ramirez, Rothoff, and Kutila disclose the invention with respect to claim 6. Kutila further discloses wherein the low-grade platooning process includes a manual driving process [see Paragraph 0055 – discusses a manual driving mode], and when a driver is on board the lead vehicle of the second group [see Paragraph 0033 - discusses a driver availability look up table, that determines whether a vehicle should be the lead vehicle based on driver being present], the manual driving process is configured to perform the platooning of the second vehicle group by driving support based on the low-grade driving support level [see Paragraph 0053 - discusses having a driver take over control of a platoon based on the driver availability].
Kutila suggests that current systems do not account for driver availability [see Paragraph 0027] and determining human support and selecting human drivers to lead groups can overcome abnormal traffic situations [see Paragraph 0005].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Ramirez and Rothoff with performing platooning with a manual vehicle as taught by Kutila in order to account for driver availability and selecting drivers to overcome abnormal traffic situations [Kutila, see Paragraph 0027 and see Paragraph 0005].

Response to Arguments
Applicant's arguments filed 12/13/2021 have been fully considered but they are not persuasive:

Applicant argues on Page 5 that “the vehicles are electrically connected to the controller 130 but are not electrically connected to each other”. Examiner disagrees, Ramirez discloses that the vehicles are connected electrically to form a platoon, and the first vehicle 110A is designated as the lead vehicle, while follower vehicles (110B, 110C) are designated to follow the lead vehicle 110A. The controller provides instructions (electrically) so that the vehicles form a platoon (connect) and maintain a distance between each other [see Paragraph 0043].

Applicant further argues on Page 5 that Ramirez fails to disclose “the platoon is divided into a first vehicle group and a second vehicle group behind the first vehicle group by interrupting a part of an electronic connection”. Examiner disagrees, Ramirez discloses that the light changing causes the follower vehicle 110B to stop and the electronic connection (controller no longer connected to 110A vehicle) is interrupted (with the lead vehicle 110A) due to the light changing (red light) and the lead vehicle 110A driving off, the follower vehicle 110B then is designated (via the controller) to become the new lead vehicle  [see Paragraph 0057] and the other follower vehicle 110C follows new lead vehicle 110B (new second group) [see Paragraph 0043].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shayne M Gilbertson whose telephone number is (571)272-4862. The examiner can normally be reached Monday - Friday: 10:30 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.G./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665